Case 1:21-cv-00220-HYJ-SJB ECF No. 1-1, PageID.17 Filed 03/08/21 Page 1 of 4




                                  1
                    Case 1:21-cv-00220-HYJ-SJB ECF No. 1-1, PageID.18 Filed 03/08/21 Page 2 of 4




                                                           STATE OF MICHIGAN
                                                        MICHAELE. KQBZA HALL OF JUSTICE
                                                           14TH JUDICIAL CIRCUIT COURT
      /                                                        990 TERRACE STREET
     HON. 11MOTHY G. HICKS                               MUSKEGON, MICHIGAN 49442-3357                              TELEPHONE (231) 724-6337
        CIRCUIT JUDGE                                                                                                   FAX (231) 724-4587 ,.


                                                                  l\IBMO

              TO:              Nancy Waters, Muskegon County Clerk
          \
              F.P.OM:          Hon. V\f.illiam C ..Mari?tti, .Chief Circ~it"Judge . .
                               Hon. Timothy G. Hicks, Chief Judge Pro- Te_m
              DATE:            June 4, 2018
              SUBJEOr.         Filing of Successive Motions for Relieffrom Judgment"

                                     r:
              Judge Hicks and I have drafted this updated memo to provide some clarity to a lorig,:.standihg
              and sometimes confusing situation.                                . ·. · ·,. ·. •.-, ,:.- . · ·.

              M~R 6.502 allows convicted felons to file motions for relief ·from·_· j_~tlg·m·b~~- ·/H~0~\/~'i-~:·~a:;h\·(·,i(~,:--.-,:
              defendant has the right, es~entially, .to. only. file one.::·· (The.r e · a-te ·~g):t:Je: e,xQeptio.n~· :,wn.ich >/.:~.'f: _
                                                                                                                                         . .· .' .
              generally do not apply.) MGR 6.502(G)(1) .requires the coUrt to ' refurh-' these sticcessfve ·. ·
              motions-without filing them.                             · · ... ··---·· . -         ·       . · . _. _·.. ·

              We are asking you to, from this point on, not file .anyth_iiig from tlie~e particular individuals~ ':

                     •    Darryl Robinson .
                     •    Henry Dontee Allen
                     •    Larry Darnell Jones
                     •    Kwan Payne
                     •    Bernard Hill
                     G'   Davie Lee Jones
                     •    Michael Ward
                     ..   Freddie Bills
                     •    Michael Anderson Sr. DOB 9/10/1963


        · · Our niore sophisti~ated defendants, like mo:st of these individuals_named above, c:1fe aware'. of
          . this ban and try to avoid it by creatively naming successive motions for relief from judgment.
.,:·-·t. ,. !{[ically, they are ~ed "motion for resentencif:9/ "motion to set ~side i~valid sentence,"

              If you have any questio~bout this, ~lease refe; tlie pleading to us bef;re filing •it. We can
              then tell you . ,h8\
                               to do.    ·                                   ·

                             r you}, h Ip.                .' Judge ~ick~ou h'3ve any quesli~:s~ _· _

                                                                     - ~ ~ 4 v~
              Hon. William C. M a r i e t t i o n : Timothy G.·H.icks-'.                                     ·    ..      .
       'ln~'G tQ..5f- d~nvert shot.0$-YCU. h.ow cle.sp~ thq-'to··Ke:~p ~~~\,- s ~c..r-ef; {h~s !JJa.s
 p.~olc.tc.:e&,io sh,#? /))e__no6?1 jef=#-1'19' ./"11 io ~rhtV,a. f)eVQ!:f',.l~· 1;t fc,<;"OOc(Jl~Cfc.. cf)(:'.,c_J.;c.,
         Case 1:21-cv-00220-HYJ-SJB ECF No. 1-1, PageID.19 Filed 03/08/21 Page 3 of 4




                                         STATE OF MICHIGAN

                                          IN THE 14TH CIRCUIT COURT

                                    *****
     PEOPLE OF THE STATE OF MICHIGAN ,
                                                                              HON. TIMOTHY G. HICKS
     V
                                                                                 File No. 03-49533-FC
     MICHAEL LYNN ANDERSON,
                        Defendant,
     -------------------'I
     Charles· F. Justian, P35428                                    ~ichael Anderson, #180023
     Chief Appellate Prosecuting Attorney                             Defendant In Pro Per
     990 Terrace Street                                               Handlon Correctional Fa_cility
     Muskegon, Ml 49442                                               1728 West Bluewater Highway
     (231) 724-6435 !                                                 Ionia, Ml 48846

     - - - - - - - - - - - - - - - -I

                              OPINION AND ORDER DENYING DEFENDANT'S
                                   MOTION TO CORRECT SENTENCE

             The court denies the motion. Because defendant has exhausted his appeals to state
-.
     courts, he will have to pursue relief pursuant to MCR 6.500 et seq. See MCR 6.429.(8)(4) .

                                                     ,,... . consider this as an MCR 6.500 motion :
     However, his motion expressly asks the court to -not
                                                                     .•'


     Thus, there remains nothing for the court to do but deny the motion to correct the sentence.

             IT IS SO ORDERED.

     Date: Janua~Jtt, 2013
                                                            Tifnothy G. Hick!5, P51
                                                            Circuit Judge                      ·

                                                 CERTIFICATE OF MAILING




                              .                         \\I fj ~K.A
                                                                             ,.
                                                                             -
                                                                                    IL~
                                                                                    ~~
                                                                                        .
             I hereby certify that on t h e ~ a y of January, 2013, I personally mailed copies of this Order to the parties
     abo,e nam; d al the;, cespect;,e addcesies, by o,d;na,y~an.                                   ~ ~

                                                        ~    usan    Patelsl<i, ircuit Court
                          .                         /       Legal & Scheduling Secretary
           Case 1:21-cv-00220-HYJ-SJB ECF No. 1-1, PageID.20 Filed 03/08/21 Page 4 of 4




                                                  STATE OF MICHIGAN

                                                   IN THE 14TH CIRCUIT COURT

                                                                      *****

       PEOPLE OF THE STATE OF MICHIGAN,
                                                                                           HON. TIMOTHY G. HICKS
       V
                                                                                           File No. 03-49533-FC
       MICHAEL LYNN ANDERSON,
                          Defendant.
       - - - - - - - - - - - - - - -I
       Charles F. Justian, P35428 ·                                                        Michael Lynn Anderson, #180023
       Chief Appellate Prosecuting Attorney                                                EC Brooks Correctional Facility
       990 Terrace Street, Fifth Floor  ·                                                  2500 Sheridan Drive
       Muskegon, Ml 49442                                                                  Muskegon, Ml 49444
       (231) 724-6435

      - - - - - - - - - - - - - - -I
             · OPINION AND ORDER DENYING DEFENDANT'S MOTION FOR COUNSEL

            This motion is entry 183 on this court's register of actions. Any relief to which
      defendant might be entitled must, at this point, flow through 6.501 et seq. This motion
      does not comply with that rule so the court denies it.


                IT IS SO ORDERED.

                             /t
      Date: June         -
                             ~7 , 2017
                             {   -

                                                                     Timothy G. 'Hicks, 1?3'5198
                                                                     Circuit Judge

                                                            CERTIFICATE OF MAILING


                                                                                            C        u~
                  I hereby certify that on the /;)_'tt---day of June , 201 , I personally mailed ?J'pies o~fis order to ttie parties above named
      at their respective addresses, by ordinary mail.                   /


                                                                                                                                                   r

           '1fu,5e ih~,Q_ cl_ocu/11e.rrf- sho~ -th-<L                           ~ ()J~ocl r t-Aol r,o-t- cbt)-e..,
 ct_fo.9:>o .C\flvl prou<2.. lf\.iv\T cf o. en {Y\\.,Ac~;l 14"k.«r\=-~c.t~ ,to CD,'\ sp                                                 ,re.
415, av-~1 nary de.ily rtve,. ci~ f'OG~g CvYJ.cl Ke.~ mil",(_ ,r-e,t+ra;~edc)f-                                                             tn.y
· t v'v:>~riy~,
                                                                   Paoe 1 of 1
